*1063OPINION.
Teammell :
The cotton factory should be included in invested capital at $200,000. For depreciation purposes the value of the land, $83,000, should be subtracted from that amount. On the question of the additions to the plant during the years 1917,1918,1919, and 1920, • we find that the respondent, in his recomputation of the deficiency under the Board’s prior decision in the case of the same petitioners for 1917, 2 B. T. A. 973, which was introduced in evidence, allowed additions to plant in 1917 and 1918 to be included in the amount stated in the above findings of fact with respect to those years. The evidence satisfies the Board that additions were made as set out in our findings of fact for the respective years: The amounts should be included in invested capital during the years involved and should be considered in determining the allowances for exhaustion, wear and tear.

Judgment will be entered on 15 douys notice, under Rule 50.

Considered by Mourns, MtjRdock, and Siefein.